UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-08873 American Fidelity Dual Strategy Fund, Inc. (Exact name of registrant as specified in charter) 2000 N. Classen Oklahoma City, Oklahoma73106 (Address of principal executive offices)(Zip code) Stephen P. Garrett American Fidelity Assurance Company 2000 N. Classen Oklahoma City, Oklahoma73106 (Name and address of agent for service) Registrant’s telephone number, including area code:(405) 523-5200 Date of fiscal year end:December 31 Date of reporting period:September 30, 2010 1 Item 1.Schedule of Investments AMERICAN FIDELITY DUAL STRATEGY FUND, INC. Schedule of Portfolio Investments September 30, 2010 Fair Value Common Stock: Shares or Principal Amount Amount Percentage of Net Assets Apparel and Accessory Stores: Limited Brands, Inc. 10,100 $ 0.18% Ross Stores, Inc. 22,243 0.81% 0.99% Auto Dealers, Gas Stations: Advance Auto Parts, Inc. 4,400 0.17% AutoNation, Inc. * 10,800 0.17% Autozone, Inc. * 2,815 0.43% Carmax, Inc. * 9,200 0.17% 0.94% Building Materials and Garden Supplies: Tractor Supply Company 6,800 0.18% 0.18% Building Construction-General Contractors, Operation Build: Walter Energy, Inc. 7,311 0.40% 0.40% Business Services: Adobe Systems Incorporated * 13,950 0.25% Computer Sciences Corporation 10,300 0.32% Ctrip.com International, Ltd. * ** 8,395 0.27% Google Inc. * 955 0.33% Intuit Inc. * 10,100 0.29% Microsoft Corporation 75,054 1.22% Omnicom Group Inc. 21,078 0.55% Oracle Corporation 57,061 1.02% Salesforce.com, Inc. * 1,904 0.14% SAP AG ** 9,600 0.31% SINA Corporation * ** 7,450 0.25% Solera Holdings, Inc. 15,865 0.47% The Western Union Company 20,800 0.25% Visa Inc. 6,300 0.31% VMware Inc. * 3,805 0.22% 6.20% Chemicals and Allied Products: Abbott Laboratories 40,176 1.40% Air Products & Chemicals, Inc. 1,900 0.10% Amgen Inc. * 17,302 0.63% AstraZeneca PLC ** 6,700 0.23% Avon Products, Inc. 17,960 0.38% Biogen Idec Inc. * 6,100 0.22% Bristol-Myers Squibb Company 30,285 0.54% Celanese Corporation 4,285 0.09% Cephalon, Inc. * 5,700 0.24% Colgate Palmolive Company 4,790 0.25% Dr. Reddy's Laboratories Limited ** 5,875 0.13% E.I. du Pont de Nemours and Company 12,615 0.37% Eastman Chemical Company 2,200 0.11% Ecolab Inc. 9,510 0.32% Gilead Sciences, Inc. * 22,637 0.54% GlaxoSmithKline plc ** 8,791 0.23% Hospira, Inc. * 6,810 0.26% IDEXXLaboratories, Inc. * 2,805 0.12% Johnson & Johnson 38,977 1.61% Merck & Co., Inc. 60,220 1.48% Nalco Holding Company 65,000 1.09% Novo Nordisk A/S ** 2,750 0.18% Pfizer Inc. 20,400 0.23% PPG Industries, Inc. 2,100 0.10% Praxair, Inc. 5,460 0.33% Sanofi-Aventis ** 9,900 0.22% The Dow Chemical Company 21,200 0.39% 11.79% Coal Mining: Peabody Energy Corporation 3,860 0.13% 0.13% 2 Communications: American Tower Corporation * 8,445 $ 0.29% DIRECTV, Inc. * 5,555 0.15% Level 3 Communications, Inc. * 520,000 0.33% NII Holdings, Inc. * 5,600 0.15% 0.92% Depository Institutions: Capital One Financial Corporation 11,600 0.31% JPMorgan Chase & Co. 11,400 0.29% U.S. Bancorp 15,540 0.22% 0.82% Durable Goods, Wholesale: BorgWarner Inc. * 8,305 0.29% Reliance Steel & Aluminum Co. 3,300 0.10% W.W. Granger, Inc. 5,598 0.44% 0.83% Eating and Drinking Places: McDonald’s Corporation 7,040 0.35% The Cheesecake Factory Incorporated * 25,178 0.44% 0.79% Electric, Gas, and Sanitary Services: Ameren Corporation 7,600 0.14% CMS Energy Corporation * 12,400 0.15% Edison International 6,300 0.14% El Paso Corporation 28,025 0.23% Entergy Corporation 2,700 0.14% FirstEnergy Corp. 5,900 0.16% Integrys Energy Group, Inc. 4,465 0.15% NRG Energy, Inc. * 10,400 0.14% NV Energy, Inc. 16,800 0.15% Teco Energy, Inc. 12,900 0.15% The Williams Companies, Inc. 86,900 1.11% 2.66% Electronic and Other Electric Equipment: Altera Corporation 40,109 0.80% Amphenol Corporation 21,260 0.69% Analog Devices, Inc. 15,500 0.32% Broadcom Corporation 20,782 0.49% Cisco Systems, Inc. * 62,205 0.91% Dolby Laboratories, Inc. * 7,300 0.28% Emerson Electric Co. 16,729 0.59% General Electric Company 14,935 0.16% Intel Corporation 63,930 0.82% Linear Technology Corporation 14,500 0.30% Molex Incorporated 114,670 1.33% NetApp, Inc. * 22,519 0.75% Qlogic Corporation * 33,641 0.40% Qualcomm Incorporated 45,920 1.38% Texas Instruments Incorporated 43,345 0.78% Varian Semiconductor Equipment Associates, Inc. * 17,520 0.33% Whirlpool Corporation 3,300 0.18% Xilinx, Inc. 17,600 0.31% 10.82% Engineering, Accounting, Research, Mgmt and Relation Services: Fluor Corporation 36,900 1.22% KBR, Inc. 13,700 0.22% 1.44% Fabricated Metal Products: Ball Corporation 2,300 0.09% 0.09% 3 Food and Kindred Products: Anheuser-Busch InBev SA/NV ** 7,535 $ 0.29% Archer-Daniels-Midland Company 4,400 0.09% Bunge Limited ** 2,600 0.10% General Mills, Inc. 10,530 0.26% Kraft Foods Inc. 11,870 0.24% PepsiCo, Inc. 8,545 0.38% The Coca-Cola Company 9,632 0.37% 1.73% Food Stores: Starbucks Corporation 44,612 0.76% 0.76% Furniture and Fixtures: Johnson Controls, Inc. 46,720 0.95% Leggett & Platt Incorporated 11,800 0.18% Tempur-Pedic International Inc. * 8,700 0.18% 1.31% General Merchandise: Big Lots, Inc. * 8,005 0.18% Family Dollar Stores, Inc. 5,800 0.17% Target Corporation 12,666 0.45% The TJX Companies, Inc. 12,160 0.36% 1.16% Health Services: Express Scripts, Inc. * 13,277 0.43% Laboratory Corporation of America Holdings * 13,000 0.68% 1.11% Holding and Other Investment Offices: Berkshire Hathaway Inc. * 12,200 0.67% Brookfield Asset Management Inc. ** 64,000 1.21% Simon Property Group, Inc 1,915 0.12% Vornado Realty Trust 2,070 0.12% 2.12% Home Furniture and Equipment: Bed Bath & Beyond Inc. * 6,100 0.18% Williams-Sonoma, Inc. 8,500 0.18% 0.36% Hotels, Other Lodging Places: Marriott International, Inc. 9,767 0.23% 0.23% Industrial Machinery and Equipment: 3M Company 15,761 0.91% Apple Computer, Inc. * 9,902 1.87% Caterpillar Inc. 8,208 0.43% Cummins Engine, Inc. 16,250 0.98% Deere & Company 15,792 0.73% Dover Corporation 22,000 0.76% Eaton Corporation 12,559 0.69% EMC Corporation * 64,579 0.87% Hewlett-Packard Company 35,347 0.99% Ingersoll-Rand PLC ** 7,435 0.18% International Business Machines Corporation 23,917 2.14% Jabil Circuit, Inc. 45,249 0.43% Joy Global Inc. 14,484 0.68% Lexmark International, Inc. * 17,333 0.51% National Oilwell Varco, Inc. 6,400 0.19% Parker-Hannifin Corporation 19,803 0.92% Pentair, Inc. 5,130 0.11% Pitney Bowes, Inc. 16,700 0.24% Rockwell Automation, Inc. 5,975 0.25% SanDisk Corporation * 14,233 0.35% Seagate Technology * ** 35,291 0.28% Stanley Black & Decker, Inc. 4,100 0.17% Western Digital Corporation * 16,200 0.31% 14.99% 4 Instruments and Related Products: Alcon, Inc. ** 1,860 $ 0.20% Baxter International Inc. 38,500 1.22% Boston Scientific Corporation * 58,800 0.24% Danaher Corporation 7,070 0.19% Medtronic, Inc. 10,300 0.23% Roper Industries, Inc. 23,000 1.00% Thermo Fisher Scientific Inc. * 3,955 0.13% Waters Corporation * 7,000 0.33% 3.54% Insurance Carriers: Ace LTD. ** 8,200 0.31% Aetna Inc. 11,700 0.25% Assurant, Inc. 12,000 0.33% Axis Capital Holdings Limited ** 50,000 1.10% CIGNA Corporation 20,085 0.48% Humana Inc. * 6,800 0.23% Leucadia National Corporation 80,000 1.26% Metlife Capital Trust, Inc. 11,300 0.29% Prudential Financial, Inc. 18,610 0.67% RenaissanceRe Holdings Ltd. ** 29,000 1.15% The Chubb Corporation 8,400 0.32% The Travelers Companies, Inc. 8,600 0.30% UnitedHealth Group Incorporated 28,659 0.67% Wellpoint, Inc. * 6,300 0.23% 7.59% Leather and Leather Products: Coach, Inc. 15,002 0.43% 0.43% Metal Mining: Cliffs Natural Resources Inc. 2,300 0.10% 0.10% Mining, Quarry Nonmetal Minerals: Teck Resources Limited ** 3,500 0.10% 0.10% Miscellaneous Manufacturing Industries: Hasbro, Inc. 5,705 0.17% Mattel, Inc 29,727 0.46% 0.63% Miscellaneous Retail: Dollar Tree, Inc. * 27,522 0.89% 0.89% Motion Pictures: The Walt Disney Company 11,335 0.25% 0.25% Motor Freight Transportation, Warehouse: United Parcel Service, Inc. 10,622 0.47% 0.47% Nondepository Institutions: American Express Company 14,933 0.42% CIT Group Inc. * 6,965 0.19% 0.61% Nondurable Goods-Wholesale: Amerisource Bergen Corporation 31,179 0.64% McKesson Corporation 9,153 0.38% Nike, Inc.-Class B 5,870 0.31% 1.33% 5 Oil and Gas Extraction: Apache Corporation 6,855 $ 0.45% Cenovus Energy Inc. ** 15,000 0.29% Encana Corporation ** 46,000 0.93% Eni S.p.A ** 6,300 0.18% ENSCO International Incorporated ** 6,000 0.18% Helmerich & Payne, Inc. 14,288 0.38% Nabors Industries Ltd. * ** 15,500 0.19% Noble Corporation ** 53,000 1.19% Occidental Petroleum Corporation 22,345 1.16% Patterson-UTI Energy, Inc. 15,900 0.18% Plains Exploration & Production Company * 15,190 0.27% Royal Dutch Shell PLC ** 4,500 0.18% Schlumberger N.V. (Schlumberger Limited) ** 30,360 1.25% Talisman Energy Inc. ** 15,900 0.18% 7.01% Paper and Allied Products: International Paper Company 6,500 0.09% Kimberly-Clark Corporation 8,705 0.38% 0.47% Petroleum Refining and Related Industries: Ashland Inc. 2,800 0.09% BP PLC-Spons ADR ** 7,100 0.19% Chevron Corporation 3,392 0.18% ConocoPhillips 36,700 1.40% Exxon Mobil Corporation 12,795 0.53% Marathon Oil Corporation 8,200 0.18% Total SA ** 5,100 0.18% Valero Energy Corporation 15,300 0.18% 2.93% Primary Metal Industries: Corning Incorporated 54,631 0.66% Precision Castparts Corp. 2,970 0.26% 0.92% Railroad Transportation: CSX Corporation 5,435 0.20% Norfolk Southern Corporation 11,562 0.46% Union Pacific Corporation 13,266 0.72% 1.38% Real Estate: Pico Holdings, Inc. * 45,500 0.90% 0.90% Rubber & Miscellaneous Plastic Products: Deckers Outdoor Corporation * 5,500 0.18% Metabolix, Inc. * 68,200 0.57% 0.75% Security and Commodity Brokers: Ameriprise Financial, Inc. 22,806 0.72% Credit Suisse Group ** 10,100 0.29% Franklin Resources, Inc. 4,500 0.32% T. Rowe Price Group, Inc. 18,090 0.60% The Goldman Sachs Group, Inc. 7,185 0.69% 2.62% Service, Necessity: Acergy S.A. ** 12,090 0.15% 0.15% Transportation Equipment: Autoliv, Inc. 11,545 0.50% Ford Motor Company * 21,700 0.18% Honeywell International Inc. 8,270 0.24% Lockheed Martin Corporation 8,612 0.41% The Boeing Company 4,650 0.20% 1.53% 6 Total common stocks (cost $134,979,560) $ 97.37% Short-Term Investments: AIM Money market funds (.150745% at September 30, 2010) 3,378,559 2.25% Total short-term investments (cost $3,378,559) 2.25% Total investments (cost $138,358,119) 99.62% Other assets and liabilities, net 0.38% Total net assets $ 100.00% *Presently not producing dividend income **Foreign Investments (12.12% of net assets) Fair Value Measurements In accordance with guidance on fair value measurements and disclosures, the Fund groups its financial assets at fair value in three levels, based on inputs and assumptions used to determine the fair value.The levels are as follows: Level 1 – quoted prices in active markets for identical securities. Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 – significant unobservable inputs (including the Fund’s own assumptions used to determine the fair value of investments). The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s net assets as of September 30, 2010. Level 1 - Quoted Prices Level 2 - Other Significant Observable Inputs - Level 3 - Significant Unobservable Inputs - Total Item 2.Controls and Procedures Based on their evaluation (as required by Rule 30a-3(b)) of the Fund’s Disclosure Controls and Procedures (as defined in Rule 30a-3(c)) as of a date within 90 days of the filing date of this report, each of David R. Carpenter, the Fund’s principal executive officer, and Robert D. Brearton, the Fund’s principal financial officer, has concluded that, in his judgment, the Fund’s Disclosure Controls and Procedures are effective. There was no change in the Fund’s internal controls over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the Fund’s last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Fund’s internal control over financial reporting. Item 3.Exhibits Exhibit No. Description of Exhibit Certification of Principal Executive Officer Certification of Principal Financial Officer 7 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. AMERICAN FIDELITY DUAL STRATEGY FUND, INC. By /s/ David R. Carpenter David R. Carpenter Principal Executive Officer Date:October 28, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following person on behalf of the registrant and in the capacities and on the date indicated. By /s/ David R. Carpenter David R. Carpenter Principal Executive Officer Date:October 28, 2010 By /s/ Robert D. Brearton Robert D. Brearton Principal Financial Officer Date:October 28, 2010 8 EXHIBIT INDEX Exhibit No. Description Method of Filing CEO Certification Filed herewith electronically CFO Certification Filed herewith electronically
